USCA4 Appeal: 21-4705      Doc: 25         Filed: 09/13/2022     Pg: 1 of 4




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4705


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        SPENCER LAMONT BRYANT, a/k/a Spend Money,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (5:19-cr-00113-D-1)


        Submitted: August 31, 2022                                  Decided: September 13, 2022


        Before NIEMEYER, RICHARDSON, and QUATTLEBAUM, Circuit Judges.


        Affirmed in part and dismissed in part by unpublished per curiam opinion.


        ON BRIEF: Stacey D. Rubain, QUANDER & RUBAIN, PA, Winston-Salem, North
        Carolina, for Appellant. David A. Bragdon, Assistant United States Attorney, OFFICE OF
        THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4705      Doc: 25          Filed: 09/13/2022    Pg: 2 of 4




        PER CURIAM:

               Spencer Lamont Bryant pleaded guilty, pursuant to a written plea agreement, to

        conspiracy to distribute and possess with intent to distribute 280 grams or more of cocaine

        base, in violation of 21 U.S.C. §§ 846, 841(b)(1)(A), and distribution of cocaine base, in

        violation of 21 U.S.C. § 841(a)(1), (b)(1)(C). Under the plea agreement, Bryant agreed to

        waive his right to appeal his convictions and any sentence not in excess of the Sentencing

        Guidelines range established at sentencing. The district court sentenced Bryant to 210

        months’ imprisonment, the top of the 168- to 210-month Guidelines range, and Bryant

        appealed. On the Government’s motion, we vacated Bryant’s sentence and remanded for

        resentencing because the court did not orally pronounce all of the non mandatory

        conditions of supervised release. See United States v. Bryant, No. 20-4108 (4th Cir. June

        30, 2021) (unpublished order). On remand, the court resentenced Bryant to 210 months

        and Bryant again timely appealed.

               Counsel for Bryant has filed a brief pursuant to Anders v. California, 386 U.S. 738

        (1967), stating that there are no meritorious grounds for appeal. Although informed of his

        right to do so, Bryant has not filed a pro se supplemental brief. The Government moves to

        dismiss the appeal as barred by the appellate waiver included in Bryant’s plea agreement.

        We affirm in part and dismiss in part.

               A guilty plea is valid if the defendant knowingly, voluntarily, and intelligently

        pleads guilty “with sufficient awareness of the relevant circumstances and likely

        consequences.” United States v. Fisher, 711 F.3d 460, 464 (4th Cir. 2013) (internal

        quotation marks omitted). Before accepting a guilty plea, the district court must conduct a

                                                     2
USCA4 Appeal: 21-4705          Doc: 25      Filed: 09/13/2022     Pg: 3 of 4




        plea colloquy in which it informs the defendant of, and determines he understands, the

        rights he is relinquishing by pleading guilty, the charges to which he is pleading, and the

        maximum and mandatory minimum penalties he faces. Fed. R. Crim. P. 11(b)(1); United

        States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991). The court also must ensure that the

        plea is voluntary and not the result of threats, force, or promises not contained in the plea

        agreement, Fed. R. Crim. P. 11(b)(2), and “that there is a factual basis for the plea,” Fed.

        R. Crim. P. 11(b)(3). Because Bryant did not move to withdraw his guilty plea, we review

        the adequacy of the Federal Rule of Criminal Procedure 11 hearing for plain error. United

        States v. Lockhart, 947 F.3d 187, 191 (4th Cir. 2020) (en banc) (discussing standard). We

        have reviewed the record and conclude that the magistrate judge complied with Rule 11

        and that Bryant’s guilty plea is valid.

               Next, we review the validity of an appeal waiver de novo and “will enforce the

        waiver if it is valid and the issue[s] appealed [are] within the scope of the waiver.” United

        States v. Adams, 814 F.3d 178, 182 (4th Cir. 2016). Generally, if the district court fully

        questions a defendant regarding the waiver of his right to appeal during a plea colloquy

        performed in accordance with Rule 11, and the record shows that the defendant understood

        the waiver’s significance, the waiver is both valid and enforceable. United States v.

        Thornsbury, 670 F.3d 532, 537 (4th Cir. 2012). Our review of the record confirms that

        Bryant knowingly and voluntarily waived his right to appeal. We therefore conclude that

        the waiver is valid.

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal falling outside the scope of the waiver. We

                                                     3
USCA4 Appeal: 21-4705      Doc: 25         Filed: 09/13/2022     Pg: 4 of 4




        therefore grant in part the Government’s motion to dismiss and dismiss the appeal as to all

        issues within the waiver’s scope, and we affirm the remainder of the judgment. This court

        requires that counsel inform Bryant, in writing, of the right to petition the Supreme Court

        of the United States for further review. If Bryant requests that a petition be filed, but

        counsel believes that such a petition would be frivolous, then counsel may move in this

        court for leave to withdraw from representation. Counsel’s motion must state that a copy

        thereof was served on Bryant. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                              AFFIRMED IN PART,
                                                                              DISMISSED IN PART




                                                    4